2020 IL App (3d) 190261

                                  Opinion filed July 13, 2020
      ____________________________________________________________________________

                                                    IN THE

                                     APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                      2020

      THE PEOPLE OF THE STATE OF                         )      Appeal from the Circuit Court
      ILLINOIS,                                          )      of the 14th Judicial Circuit,
                                                         )      Rock Island County, Illinois,
              Plaintiff-Appellant,                       )
                                                         )      Appeal No. 3-19-0261
              v.                                         )      Circuit No. 05-CF-76
                                                         )
      CORY C. GREGORY,                                   )      Honorable
                                                         )      Peter W. Church,
              Defendant-Appellee.                        )      Judge, Presiding.
      ____________________________________________________________________________

             JUSTICE McDADE delivered the judgment of the court, with opinion
             Justices Carter and Wright concurred in the judgment and opinion



                                                  OPINION

¶1          Following an evidentiary hearing at the third stage of postconviction proceedings, the

     Rock Island County circuit court found in favor of defendant, Cory C. Gregory, granting his

     request for a new sentencing hearing. The State appeals from that ruling, arguing (1) that the

     court erred in allowing defendant leave to file a successive postconviction petition in the first

     place, and (2) that the court’s judgment at the third stage was nevertheless erroneous. We affirm.

¶2                                           I. BACKGROUND
¶3          Defendant pled guilty in 2006 to first degree murder (720 ILCS 5/9-1(a)(2) (West 2004))

     and concealment of a homicidal death (id. § 9-3.1(a)). Pursuant to the plea, the State agreed that

     defendant’s sentence on the first degree murder charge would be no more than 40 years’

     imprisonment. The plea contemplated no cap with respect to the concealment charge; the parties

     agreed that defendant would be eligible for two to five years’ imprisonment on that count and

     that it would be served consecutively to the first degree murder sentence.

¶4          As a factual basis for the plea, the State explained that the evidence regarding the first

     degree murder charge would show that on January 21, 2005, defendant was in a car with Sarah

     Kolb, Sean McKittrick, and the victim, Adrianne Reynolds. After stopping in a parking lot, Kolb

     began to attack Reynolds, at which point McKittrick exited the car. Defendant held Reynolds’s

     arms while Kolb strangled her. Defendant also wrapped a belt around Reynolds’s neck. An

     autopsy showed that Reynolds died of strangulation. The State further explained that the

     evidence with respect to the concealment charge would show that defendant, Kolb, and Nathan

     Gaudet dismembered Reynolds’s body, put her arms and head into a black plastic sack, and

     threw that sack into a well.

¶5          The circuit court conducted a sentencing hearing on July 10, 2006. Defendant’s mother

     testified that defendant’s “personality started to change a little bit when he met [Kolb].”

     Defendant withdrew from friends and family members after meeting Kolb. She believed that

     Kolb was trying to control defendant. The court also heard impact statements from Reynolds’s

     father and stepmother. A presentence investigation report (PSI) was submitted, which indicated

     that defendant was 17 years old when the offenses were committed.

¶6          The court sentenced defendant to 40 years’ imprisonment for first degree murder and 5

     years’ imprisonment for concealment of a homicidal death, to be served consecutively. In its


                                                      2
     extensive commentary accompanying the sentence, the court observed that defendant had a

     “fairly lengthy history” of marijuana and cocaine abuse, and that that fact likely “led him to a

     place where whatever judgment he had, albeit only 17 years old, was impaired.” The court also

     cited defendant’s lack of criminal history. The court stated that it believed defendant was

     contrite, and that his actions would be different if he was given the chance to “do this over

     again.”

¶7             The sentencing court discussed at length the potential mitigating factor that the offense

     was the result of circumstances unlikely to recur. On that point, the court commented: “I have to

     agree with [the prosecutor], I just can’t tell. Do you have a character weakness? Will you follow

     someone else down the wrong path? I don’t know. There’s not enough before me from what I

     have to say one way or the other.” Similarly, addressing whether defendant’s character and

     attitude indicated a likelihood that he would commit future crimes, the court stated: “Again,

     difficult for me to say. *** As long as you’re addicted, you probably will commit another

     crime.”

¶8             Defendant filed a timely motion to withdraw his plea and vacate the judgment. A hearing

     on that motion was held on April 22, 2008, and the motion was denied. On direct appeal,

     defendant argued only that counsel had failed to comply with Illinois Supreme Court Rule 604(d)

     (eff. July 1, 2006). This court disagreed and affirmed the judgment of the circuit court. People v.

     Gregory, No. 3-08-0293 (2009) (unpublished order under Illinois Supreme Court Rule 23).

¶9             On January 3, 2011, defendant filed a pro se postconviction petition. Defendant raised

     four issues in the petition, none of which included a claim that his sentence was unconstitutional.

     The circuit court dismissed the petition as frivolous and patently without merit.




                                                        3
¶ 10           On June 10, 2015, defendant filed a motion for leave to file a successive postconviction

       petition, accompanied by the proposed petition itself. In the petition, defendant alleged that his

       sentence of 45 years’ imprisonment was cruel and unusual under the eighth amendment pursuant

       to Miller v. Alabama, 567 U.S. 460 (2012). In the motion for leave to file, defendant explained

       his cause for failing to raise that claim in his original petition:

                       “[L]egal precedent involving juveniles charged as adults were not set until after

                       the denial of my previous post-conviction petition. Specifically I speak of Miller

                       v. Alabama, 132 S. Ct. 2455, 2464 (2012). People v. Davis, 2014 IL 115595 held

                       that Miller and Graham v. Florida [citation], gave cause for failure to raise issue

                       in proceedings that proceeded [sic] those decisions.”

       Defendant further explained that he suffered prejudice in that his inability to raise the claim

       resulted in a sentence that violated due process principles.

¶ 11           The circuit court granted defendant leave to file the successive postconviction petition.

       Defendant, now represented by counsel, filed an amended successive petition on March 23,

       2017. The amended successive petition raised two claims: (1) defendant’s sentence was an

       unconstitutional de facto life sentence pursuant to People v. Reyes, 2016 IL 119271, and (2) the

       sentence also violated the proportionate penalties clause of the Illinois Constitution. As relief,

       defendant requested a new sentencing hearing.

¶ 12           The circuit court conducted a hearing on the amended successive petition on May 31,

       2018, after which it announced it would take the matter under advisement and invited the parties

       to file additional materials. A second hearing was held on May 6, 2019, to address the impact of

       People v. Buffer, 2019 IL 122327, on defendant’s case. After that hearing, the court found that




                                                           4
       defendant was entitled to a new sentencing hearing and granted the amended successive petition

       with respect to the Reyes claim. In so ruling, the court commented:

                      “[I]n just reviewing the transcript, I understand that the trial court touched on

                      [defendant’s] youth, he mentioned it several times during the sentencing hearing.

                      However, as far as any specific consideration given to any specific circumstances

                      that are uniquely intended to people who’s [sic] brains, as we now understand,

                      have not matured, I can’t say that from that record that I believe that that, in fact,

                      took place.”

       The court dismissed the proportionate penalties claim.

¶ 13                                              II. ANALYSIS

¶ 14          On appeal, the State argues that (1) the circuit court erred in granting defendant leave to

       file his successive postconviction petition, and (2) the court’s substantive decision that

       defendant’s sentence was unconstitutional was erroneous. We address each argument in turn.

¶ 15                                             A. Leave to File

¶ 16          The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2018))

       contemplates the filing of only a single petition. Id. § 122-1(f). Before filing a successive

       petition, a defendant must first obtain leave of court. Id. In order to obtain said leave, a defendant

       must demonstrate cause for his failure to raise the claim in his original petition, as well as

       prejudice that resulted from that failure. Id. The Act defines cause in this context as the

       identification of “an objective factor that impeded [a defendant’s] ability to raise” the claim. Id.

       Prejudice is shown where the issue in question resulted in a conviction or sentence that violates

       the defendant’s right to due process. Id. We review de novo a circuit court’s judgment granting




                                                         5
       or denying leave to file a successive postconviction petition. People v. Wrice, 2012 IL 111860,

       ¶ 50.

¶ 17           Prior to addressing the State’s arguments in detail, it is necessary to first summarize the

       relevant precedents relating to the sentencing of juvenile offenders.

¶ 18           In Roper v. Simmons, 543 U.S. 551, 578 (2005), the United States Supreme Court held

       that the eighth and fourteenth amendments prohibited the imposition of the death penalty upon

       offenders who were under 18 years old at the time the offense was committed. Five years later,

       in Graham v. Florida, 560 U.S. 48, 74 (2010), the Court held that a sentence of life

       imprisonment without the possibility of parole, when imposed upon a juvenile for a nonhomicide

       offense, was also violative of the eighth and fourteenth amendments.

¶ 19           A still more drastic change in this area of the law occurred in Miller. In that case, the

       Court considered a scenario in which juvenile offenders convicted of murder had been sentenced

       to mandatory life imprisonment without the possibility of parole. Miller, 567 U.S. at 465.

       Drawing upon its decisions in Roper and Graham, the Court opined that “children are

       constitutionally different from adults for purposes of sentencing.” Id. at 471. The Court found

       that the mandatory nature of the sentences in question necessarily precluded a sentencing court

       from considering the relevant characteristics of youth. Id. at 477-78. Accordingly, the Court held

       that a mandatory life sentence without the possibility of parole, when imposed upon a juvenile

       offender, violated the eighth and fourteenth amendments. Id. at 489.

¶ 20           In 2014, our own supreme court considered the impact of the Miller line of decisions.

       People v. Davis, 2014 IL 115595. Notably, the Davis court held that Miller announced a new

       substantive rule, and must therefore be applied retroactively. Id. ¶ 39. The United States Supreme

       Court would reach the same decision two years later in Montgomery v. Louisiana, 577 U.S. ___,


                                                         6
       136 S. Ct. 718 (2016). Furthermore, and particularly relevant to the case at hand, the Davis court

       concluded that:

                              “In terms of the requisite cause and prejudice of the [Act], Miller’s new

                      substantive rule constitutes ‘cause’ because it was not available earlier to counsel

                      ([People v. Pitsonbarger, 205 Ill. 2d 444, 460-61 (2002)]), and constitutes

                      prejudice because it retroactively applies to defendant’s sentencing hearing. See

                      725 ILCS 5/122-1(f) (West 2012).” Davis, 2014 IL 115595, ¶ 42.

¶ 21          Following Davis, our supreme court extended the scope of Miller in a series of cases

       beginning with Reyes, 2016 IL 119271. In Reyes, the court considered a juvenile who had been

       sentenced to the mandatory minimum aggregate sentence of 97 years’ imprisonment. Id. ¶ 10.

       Finding that the sentence amounted to a de facto mandatory life sentence, the court held that

       Miller rendered the sentence violative of the eighth and fourteenth amendments.

¶ 22          The next year, in People v. Holman, 2017 IL 120655, ¶ 40, the court held that “Life

       sentences, whether mandatory or discretionary, for juvenile defendants are disproportionate and

       violate the eighth amendment, unless the trial court considers youth and its attendant

       characteristics.” Most recently, in Buffer, 2019 IL 122327, ¶ 27, the court essentially synthesized

       its two prior holdings, finding that the rationale of Miller and its progeny apply to any “life

       sentence, mandatory or discretionary, natural or de facto.” Moreover, the Buffer court created a

       bright line for determining what constituted a de facto life sentence, drawing that line at 40

       years’ imprisonment. Id. ¶ 40.

¶ 23          With the foregoing principles in mind, we now turn to the State’s arguments.

¶ 24          Those arguments proceed in two distinct parts. First, the State argues that Davis, and its

       holding that Miller claims satisfy the cause and prejudice test, is inapplicable in the present case.


                                                         7
       The State contends that the holding in Davis should only be read to apply to direct Miller claims.

       In other words, Miller barred the imposition of mandatory, actual life sentences (without

       consideration of the characteristics of youth), and that was precisely the situation the Davis

       defendant found himself in. The State argues that defendant, having been sentenced to only a

       discretionary, de facto life sentence, would not fall immediately under the umbrella of Miller or,

       by extension, Davis. The State maintains that defendant would have been obligated to argue for

       an extension of Miller, and that he was equally able to make that argument as an extension of

       Roper or Graham—cases that had been decided prior to his initial postconviction petition.

¶ 25          Second, the State insists that this court’s cause and prejudice analysis must only consider

       the case law as it existed at the time defendant filed his motion for leave to file his successive

       postconviction petition. It points out that defendant, in his motion, relied upon only Miller,

       Graham, and Davis in pleading cause for his failure to raise his claim earlier. The State

       maintains that as defendant did not cite to Reyes, Holman, or Buffer—those cases having not yet

       been decided—this court should not consider those cases in reaching our decision. The State

       concedes that if this court finds that defendant has demonstrated cause, then the prejudice

       component must also be satisfied, as Buffer directly applies.

¶ 26          We begin by addressing the second portion of the State’s argument, as it is dispositive.

       Initially, that argument is dubious on its face. It is well-settled that Miller and its progeny create

       new substantive rules that apply retroactively. Davis, 2014 IL 115595, ¶ 39; Montgomery, 577

       U.S. at ___, 136 S. Ct. at 734. It is unclear why, if the rules themselves apply retroactively, a

       cause and prejudice analysis considering the application of those rules would not. It seems the

       State would have us dismiss defendant’s present petition, but then would have no objection if




                                                          8
       defendant then filed a new motion for leave to file, with updated citations. This would be far

       from an efficient administration of justice.

¶ 27          The above observations are merely ancillary, however, as the State’s position is directly

       contradicted by our supreme court’s decision in Davis. In that case, the defendant, who had been

       convicted on two murder offenses, filed his motion for leave to file a successive petition in April

       2011. Davis, 2014 IL 115595, ¶¶ 5, 9. The circuit court denied leave in August 2011, and the

       defendant appealed. Id. ¶ 9. The United States Supreme Court decided Miller in 2012, while the

       defendant’s appeal was pending in the appellate court. Id. ¶ 10. Our supreme court found that the

       Miller decision constituted cause for failure to raise the claim earlier, such that the defendant’s

       successive petition could proceed, regardless of the fact that Miller was decided only after the

       defendant had sought leave to file. Id. ¶ 42.

¶ 28          Davis thus stands for the proposition that appellate review of the cause and prejudice test

       should proceed retroactively, rather than, as the State suggests, by limiting review to the moment

       in time at which the motion for leave was filed. In this case then, we must consider the impact of

       Reyes, Holman, and Buffer to defendant’s demonstration of cause. In Buffer, our supreme court

       held for the first time that discretionary, de facto life sentences (when imposed upon juveniles

       without consideration of the characteristics of youth) violate the eighth amendment. Buffer, 2019

       IL 122327, ¶ 27. That is precisely the scenario defendant faces, and thus, Buffer is directly

       applicable to him. Of course, this defeats the first portion of the State’s argument.

¶ 29          Davis also refutes the State’s insinuation that defendant was free in 2011—at the time he

       filed his initial postconviction petition—to argue for an extension of the law. 1 After all, the


              1
               As an aside, under the State’s theory, defendant in 2011 would have had to argue that Graham
       should be extended to him. The Graham Court held that mandatory life sentences for juveniles in


                                                         9
Davis court did not tell the defendant that he could have made his argument before Miller was

decided. Moreover, it is well-settled even outside of the present context that the prior

unavailability of a claim is cause to avoid a procedural default. As our supreme court explained

in Pitsonbarger:

                “[T]he United States Supreme Court, whose lead we followed in adopting the

                cause-and-prejudice test, observed: ‘ ”Without attempting an exhaustive catalog

                of such objective impediments to compliance with a procedural rule [of waiver],

                we note that a showing that the factual or legal basis for a claim was not

                reasonably available to counsel *** would constitute cause under this

                standard.” ’ ” Pitsonbarger, 205 Ill. 2d at 460 (quoting Strickler v. Greene, 527

                U.S. 263, 283 n.24 (1999), quoting Murray v. Carrier, 477 U.S. 478, 488 (1986)).

Indeed, the United States Supreme Court made plain the rationale underlying the rule when it

stated:

                “[I]f we were to hold that the novelty of a constitutional question does not give

                rise to cause for counsel’s failure to raise it, we might actually disrupt state-court

                proceedings by encouraging defense counsel to include any and all remotely

                plausible constitutional claims that could, some day, gain recognition. ***

                ‘If novelty were never cause, counsel on appeal would be obliged to raise and

                argue every conceivable constitutional claim, no matter how far fetched, in order

                to preserve a right for post-conviction relief upon some future, unforeseen




nonhomicide offenses violate the eighth amendment. Graham, 560 U.S. at 74. Thus, defendant would
merely have had to convince a court that Graham should also apply to de facto life sentences, and also to
discretionary sentences, and also to homicide offenses.
                                                   10
                      development in the law.’ ” Reed v. Ross, 468 U.S. 1, 15-16 (1984) (quoting Ross

                      v. Reed, 704 F.2d 705, 708 (4th Cir. 1983)).

¶ 30           Defendant’s claim that his sentence violated the eighth amendment was unquestionably

       unavailable to him when he filed his initial postconviction petition in 2011. As we have seen, a

       line of cases beginning with Miller in 2012 has dramatically reshaped juvenile sentencing

       jurisprudence in that time. Even then, it was not until our supreme court’s decision in Buffer just

       last year that a person in defendant’s situation is covered by the new constitutional requirements.

       We therefore find that defendant has demonstrated satisfactory cause for not bringing his claim

       in his original postconviction petition. We accept the State’s concession with respect to

       prejudice, as defendant has raised a claim that his sentence violated due process principles. See

       725 ILCS 5/122-1(f) (West 2018); Davis, 2014 IL 115595, ¶¶ 18, 42. Accordingly, we find that

       the circuit court did not err when it granted defendant leave to file his successive postconviction

       petition.

¶ 31                                          B. Substantive Relief

¶ 32           The State next argues that defendant was not sentenced in contravention of the eighth

       amendment, and that the circuit court’s judgment granting defendant’s petition and ordering a

       new sentencing hearing was therefore erroneous.

¶ 33           Neither Miller nor its progeny established a per se prohibition on life sentences for

       juveniles, either de facto or actual. Rather, the Miller Court based its decision on the fact that

       mandatory sentences necessarily “preclude a sentencer from taking account of an offender’s age

       and the wealth of characteristics and circumstances attendant to it.” Miller, 567 U.S. at 476. Even

       where such a sentence is discretionary in nature, it will violate the eighth amendment if those




                                                         11
       characteristics and circumstances are not considered. Holman, 2017 IL 120655, ¶ 40. Our

       supreme court has thus summarized the state of the law as follows:

                      “[T]o prevail on a claim based on Miller and its progeny, a defendant sentenced

                      for an offense committed while a juvenile must show that (1) the defendant was

                      subject to a life sentence, mandatory or discretionary, natural or de facto, and

                      (2) the sentencing court failed to consider youth and its attendant characteristics in

                      imposing the sentence.” Buffer, 2019 IL 122327, ¶ 27.

¶ 34          In the present case, there is no dispute concerning the first of those two elements. The

       record establishes that defendant was 17 years old at the time he committed the offenses. His

       aggregate sentence of 45 years’ imprisonment is over the 40-year threshold established in Buffer

       as constituting a de facto life sentence. Id. ¶ 40. Accordingly, we need only consider whether the

       sentencing court in 2006 nevertheless complied with the Miller requirements when it sentenced

       defendant to that de facto life sentence.

¶ 35          In Holman, following an extended analysis of Miller and its progeny, our supreme court

       described precisely what is required of a court when sentencing a juvenile to a de facto life

       sentence:

                              “Under Miller and Montgomery, a juvenile defendant may be sentenced to

                      life imprisonment without parole, but only if the trial court determines that the

                      defendant’s conduct showed irretrievable depravity, permanent incorrigibility, or

                      irreparable corruption beyond the possibility of rehabilitation. The court may

                      make that decision only after considering the defendant’s youth and its attendant

                      characteristics. Those characteristics include, but are not limited to, the following

                      factors: (1) the juvenile defendant’s chronological age at the time of the offense


                                                       12
                      and any evidence of his particular immaturity, impetuosity, and failure to

                      appreciate risks and consequences; (2) the juvenile defendant’s family and home

                      environment; (3) the juvenile defendant’s degree of participation in the homicide

                      and any evidence of familial or peer pressures that may have affected him; (4) the

                      juvenile defendant’s incompetence, including his inability to deal with police

                      officers or prosecutors and his incapacity to assist his own attorneys; and (5) the

                      juvenile defendant’s prospects for rehabilitation.” Holman, 2017 IL 120655, ¶ 46.

¶ 36          In arguing that the sentencing court in this case met the above requirements, the State

       relies largely on this court’s recent decision in People v. Walker, 2018 IL App (3d) 140723-B. In

       that case, the defendant was 17 years old at the time of his offense and was sentenced to a term

       of natural life imprisonment for felony murder. Id. ¶ 1. The defendant subsequently raised a

       Miller claim in a postconviction petition, which was dismissed at the second stage of

       proceedings. Id. ¶ 10.

¶ 37          Considering the defendant’s case in light of Holman, this court found that the defendant’s

       original sentencing had comported with the new requirements. Id. ¶ 35. Specifically, this court

       found that the PSI had adequately informed the sentencing court of defendant’s age, family life,

       history, and characteristics. Id. ¶¶ 32-33. Further, this court found:

                      “Knowing defendant’s age and background, the trial court opined that defendant

                      ‘would kill for the joy of it and seriously does not care at all about a human life, it

                      makes no difference to him whatsoever.’ This statement clearly reflects the trial

                      court’s opinion that defendant showed no potential for rehabilitation.” Id. ¶ 34.

¶ 38          Walker is distinguishable from the present case both procedurally and substantively.

       First, it is significant that the appeal in Walker was from the second-stage denial of the


                                                         13
       defendant’s postconviction petition. As a result, this court’s review was de novo. Id. ¶ 13. In this

       case, the circuit court actually granted defendant’s petition following a third-stage hearing. The

       parties agree that our review should thus proceed under the manifestly erroneous standard, under

       which we would only disturb the circuit court’s ruling if we find “error which is clearly evident,

       plain, and indisputable.” People v. Ruiz, 177 Ill. 2d 368, 384-85 (1997). Although, more

       specifically, that standard applies only to our review of the circuit court’s factual determinations,

       while we review its ultimate judgment de novo. See People v. Rivera, 227 Ill. 2d 1, 11 (2007). In

       any event, we would find the circuit court’s decision proper under any standard of review.

¶ 39           Holman established, unequivocally, that where a court sentences a juvenile defendant to

       any sort of life sentence, it must determine “that the defendant’s conduct showed irretrievable

       depravity, permanent incorrigibility, or irreparable corruption beyond the possibility of

       rehabilitation.” Holman, 2017 IL 120655, ¶ 46. In Walker, this court found that that requirement

       had been satisfied, if only implicitly, when the court found that the defendant did not care for

       human life. Walker, 2018 IL App (3d) 140723-B, ¶ 34.

¶ 40           In this case, the sentencing court made no such comments from which this court might

       even infer that it found defendant “beyond the possibility of rehabilitation.” Holman, 2017 IL

       120655, ¶ 46. On the contrary, the court expressed ambivalence on the question of defendant’s

       potential for rehabilitation. On the potential defendant would find himself in similar

       circumstances in the future, the court commented: “I just can’t tell. Do you have a character

       weakness? Will you follow someone else down the wrong path? I don’t know. There’s not

       enough before me from what I have to say one way or the other.” As to the general possibility of

       defendant committing more crimes in the future, the court stated: “Again, difficult for me to

       say.”


                                                        14
¶ 41           In short, the sentencing court neither stated nor implied that defendant was beyond

       rehabilitation. We also note that the State, in its brief, only argues that the court sufficiently

       considered defendant’s youth and its attendant characteristics. It makes no argument that the

       court found defendant to be beyond the possibility of rehabilitation. Indeed, defendant raises that

       very point in his responsive brief, and the State declined to file a reply.

¶ 42           In summary, the circuit court in 2006 sentenced defendant to a de facto life sentence.

       Because defendant was a juvenile at the time his offense was committed, the eighth amendment

       as interpreted by Miller, Holman, and Buffer, required that the court, inter alia, first find that

       “defendant’s conduct showed irretrievable depravity, permanent incorrigibility, or irreparable

       corruption beyond the possibility of rehabilitation.” Id. The sentencing court made no such

       finding; accordingly, defendant was sentenced in violation of the eighth amendment. It follows

       that the postconviction court’s conclusion to that effect was not error.

¶ 43                                             CONCLUSION

¶ 44           The judgment of the circuit court of Rock Island County is affirmed.

¶ 45           Affirmed.




                                                         15